Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  149907 & (36)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 149907
                                                                    COA: 315193
                                                                    Jackson CC: 10-006275-FH
  ERIC D. MOORE,
            Defendant-Appellant.

  ____________________________________/

          By order of April 3, 2015, the prosecuting attorney was directed to answer the
  application for leave to appeal the June 24, 2014 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we VACATE in part the judgment of the Court of Appeals. The Court of Appeals erred
  in stating that insanity is not a defense to general intent crimes. The insanity defense
  statute, MCL 768.21a, does not limit application of the defense to specific intent crimes.
  Rather, the statute makes clear that insanity is a defense to all crimes, including general
  intent and strict liability offenses. Id. In stating otherwise, the Court of Appeals
  misinterpreted our decision in People v Carpenter, 464 Mich 223 (2001). Relief is not
  warranted, however, because our review of the record indicates that the evidence which
  defendant claims was wrongly excluded would not have assisted defendant in proving the
  defense of insanity by a preponderance of the evidence. See MCL 768.21a(3). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2015
         p0616
                                                                               Clerk